Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is to correct typo-error in the allowability notice office action mailed on 5/25/2022 in response to papers filed on 5/16/2022.  The correction is claim numbers to allow. .  
Claims 1-2, 4-8, 13-19 and 23, elected claims, are pending and are presented for examination.  
Claims 1-2, 4-8, 13-19 and 23 are allowed.  Amendment to specification is accepted. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein the compound comprises: phosphorus (P); and one selected from the group consisting of iron (Fe), cobalt (Co), and nickel (Ni), wherein the first coating layer has a reversible temperature coefficient for Hci of -0.35 to -0.05%/K, and wherein the second coating layer has a thermal conductivity of 100 W/(m-:k) or more” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2, 4-8, 13-19 and 23 are also allowable for depending on claim 1. 

Han et al (US 20160225499 A1) is prior art by the applicant.  The prior art does not teach or suggest the claimed invention, along or by combined. 
Komuro et al (US 20100007232 A1) has been considered with Fig. 8B. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 20-22 have been cancelled. 
Claim 1 is allowable. The restriction requirement between inventions I-II, as set forth in the Office action mailed on 12/1/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Claims 20-22, which do not require all the limitations of an allowable claim, previously withdrawn without traverse from consideration as a result of the restriction requirement, are canceled by the election reply filed on 12/13/2021. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834